DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: the nearest prior art to the claimed invention is US Patent 9,902,259 to Kito et al. (Kito) which discloses a fuel filler pipe (IP) comprising a tubular fuel filler pipe body (10) formed from a resin (col. 3, lines 29-30) and adapted to connect to a fuel tank at one end thereof (Fig. 1); and a tubular nozzle guide (30) mounted on a one end side thereof to an opening of another end of the fuel filler pipe body (shown in Fig. 1) and having at another end thereof an opening to which a filler cap (fuel cap; see col. 3, line 28) is removably attached, the nozzle guide configured to guide a nozzle of a fuel filler gun (FG) into the fuel filler pipe body in the state where the filler cap is removed (Fig. 1), wherein the fuel filler pipe body is a blow molded body (col. 4, line 66 - col. 5, line 12), and the fuel filler pipe body includes in an outer circumferential surface of the other end side thereof an annular recessed groove (groove in which seal 32 is contained) extending annularly about a tube center line (Figs. 2 and 7), wherein the nozzle guide includes on the one end side thereof an annular covering portion configured to cover annularly the outer circumferential surface of the other end side of the fuel filler pipe body (see Fig. 2; the outer wall of the nozzle guide covers the outer surface of the end of the fuel filler pipe body), the nozzle guide formed on an inner cylinder and an outer cylinder (Fig. 2) and wherein an annular sealing member (32) is configured to seal between an inner circumferential surface of the annular recessed groove and an inner circumferential surface of the annular covering portion fits with the annular recessed groove (Figs. 2 and 7).  Kito does not disclose the seal member is formed from rubber or the cylinders of the nozzle guide are arranged such that a first cylinder body including adjacent to an opening of one end thereof the annular covering portion and a second cylinder body disposed inside an one end side of the first cylinder body and inside the other end side of the fuel filler pipe body, the second cylinder body having a peripheral edge of an opening of one end thereof spaced from a peripheral edge of the opening of the one end of the first cylinder body and having a peripheral edge of an opening of another end thereof mounted to an inner circumferential surface of the first cylinder body between the opening of the one end of the first cylinder body and the thread by welding.  While the use of both rubber seals and welding is taught by the cited prior art documents, none of cited documents disclose the claimed arrangement of the cylinder bodies of the nozzle guide.  Absent the teachings of applicant’s disclosure, one of ordinary skill in the art would not be motivated to modify the filler pipe of Kito to have the claimed arrangement of the nozzle guide cylinder bodies.  Therefore, the cited documents do not disclose or render obvious applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLAS A ARNETT whose telephone number is (571)270-5062.  The examiner can normally be reached on M-Th 8:00-5:00; F 12:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICOLAS A ARNETT/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        September 7, 2022